      Case 1:20-cv-03226-AJN Document 14 Filed 07/08/20 Page 1 of 1


                                                                              Sara J. Isaacson

                                                             420 Lexington Avenue, Suite 1830
                                                                  New York, New York 10170
                                                                          Main: 212.392.4772
                                                                         Direct: 212.738.9358
                                                                            Fax: 212.444.1030
                                                                         sara@lipskylowe.com
         7/8/2020
                                                                        www.lipskylowe.com	  

                                             July 2, 2020

VIA ECF
The Honorable Alison J. Nathan, U.S.D.J.
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    Sebastian Bland v. Billion Dollar Boy, Inc. and Permele Doyle;
              1:20-cv-3226 (AJN)

Dear Judge Nathan:

       This firm represents the Defendants. We write, in accordance with Your Honor’s
Individual Practices in Civil Cases, Rule 1(D), to respectfully request a 30-day extension SO ORDERED.
of time to file a responsive pleading, which is presently due July 6, 2020. This request, if
granted, would not affect any other dates or deadlines, and this is Defendants’ first
request to extend this deadline. Plaintiff consents to this request.

        The reason for the request is that Defendants hope to engage in early settlement
discussions with Plaintiff, and require the additional 30 days to determine if an early
resolution is possible.

       We thank the Court for its time and attention to this matter.

                                            Respectfully submitted,
                                            LIPSKY LOWE LLP


                                            s/ Sara J. Isaacson
                                            Sara J. Isaacson                    SO ORDERED.        7/8/20


cc:    Jonathan M. Sabin (via ECF)
       S. Reid Kahn (via ECF)
                                                                                Alison J. Nathan, U.S.D.J.
